

 
 

--------------------------------------------------------------------------------

 

NOTE EXCHANGE AGREEMENT


THIS AGREEMENT (the “Agreement”) is effective as of May 29, 2009 (the “Effective
Date”) by and between Shrink Nanotechnologies, Inc., a Delaware corporation
f/k/a AudioStocks, Inc. (the “Company”) and Noctua Fund LP (“Noctua”).  The
Company and Noctua may be individually referred to herein as a “Party” and
collectively as the “Parties.”


RECITALS


WHEREAS, as of the Effective Date, the Company acquired all of the equity
ownership of Shrink Technologies, Inc., a California corporation (“Shrink”)
pursuant to a Share Exchange Agreement, resulting in Shrink becoming a wholly
owned subsidiary of the Company (“Shrink Acquisition”); and


WHEREAS, Noctua is a creditor of the Company, and, prior to the date hereof and
among other securities of the Company, owns a $100,000 Principal Amount of
promissory note, which accrues interest at a rate of fourteen percent (14%) per
annum commencing October 1, 2009 (the “Existing Note”) which Existing Note was
issued to Noctua in an exchange transaction on May 7, 2009 whereupon Noctua
exchanged certain other securities of the Company and agreed to the discharged
of certain obligations owed by the Company;  and


WHEREAS, Noctua owns (i) a $91,000 face amount promissory note of Shrink issued
in 2008, (ii) a $10,000 principal amount of note of Shrink issued on March 31,
2009, (iii) as well as an additional $10,000  note issued on April 23, 2009
(collectively, the “Noctua-Shrink Notes”); and


WHEREAS, Noctua has agreed to consent to the Shrink Acquisition hereby and to
exchange its Noctua-Shrink Notes (inclusive of all interest capitalized thereon
and rights relating thereto) in exchange for a new note issued by the Company,
with terms identical in all material respects to those of the Existing Note (the
“New Note” and, together with the Existing Note, the “Noctua Notes”),


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt of which is
hereby acknowledged, it is hereby agreed as follows:


AGREEMENT


1.           Exchange and Release.


a.           Noctua hereby consents to the entry of the parties into the Share
Exchange Agreement, and consummation of the Shrink Acquisition thereby (and,
resulting change in control of Shrink) and, hereby waives any rights or remedies
or defaults, common law or otherwise as against any of the parties in connection
with the taking of any of the actions relating to the consummation thereof.


b.           Noctua hereby tenders the Noctua-Shrink Notes to the Company and,
hereby further consents to the exchange of its Noctua-Shrink Notes of Shrink
along with all interest or principal thereon totaling $188,121.28 as of the
Effective Date, for the issuance by the Company of the New Note to be issued in
exchange therefore in the principal amount of $118,121.28.  The New Note shall
be identical in form and substance to the Existing Note, with the exception of
the issuance date.


c.           Noctua hereby discharges Shrink from any and all obligations
relating to the Noctua-Shrink Notes and any liabilities or obligations relating
thereto and accepts the New Note in  exchange therefore.


2.           Waiver of Section 1542.     In signing this Agreement, Noctua has
been advised of, understands and knowingly waives his rights under California
Civil Code Section 1542 which provides as follows: A GENERAL RELEASE DOES NOT
EXTEND TO OBLIGATIONS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN
HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


3.           No Further Obligations.     Noctua covenants and agrees never to
commence against the Company or Shrink, any legal action or proceeding based in
whole or in part upon the Services, Obligations, demands, allegations, and/or
injuries released in this Agreement.


4.           No Admission.    This Agreement shall not be considered as an
admission of liability by either Party and by entering into this Agreement,
neither Party has admitted the validity of any Obligations herein released.


5.           Compliance with Securities Laws.    In the event of a conversion of
the New Note, Noctua understands that the New Note and shares of Common Stock of
the Company issuable thereunder are characterized as “restricted securities”
under the federal securities laws and that under such laws and applicable
regulations such securities may be resold without registration under the United
States Securities Act of 1933, as amended only in certain limited circumstances.
It understood that the certificates evidencing the New Note and any Common Stock
issuable upon conversion thereof, will bear a legend in substantially the below
form:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR A LEGAL OPINION THAT SUCH REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”


In addition, the Noctua hereby represents and warrants that they are an
“accredited investor” as such term is defined in the Securities Act of 1933 and
Securities and Exchange Act of 1934.


6.           Miscellaneous.


a.           Necessary Acts.  Each Party to this Agreement agrees to perform any
further acts and execute and deliver any further documents that may be
reasonably necessary to carry out the provisions of this Agreement.


b.           Entire Agreement; Modifications; Waiver.  This Agreement
constitutes the entire agreement between the Parties pertaining to the subject
matter contained in it. This Agreement supersedes all prior and contemporaneous
agreements, representations, and understandings of the Parties.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the Parties.  No waiver of any of the provisions of this
Agreement shall be deemed, or shall constitute, a waiver of any other
provisions, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the Party
making the waiver.


c.           Dispute Resolution.   The subject matter of this Agreement shall be
governed by and construed in accordance with the laws of the State of California
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED
IN THE NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES
ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION,
CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR
DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.  AS A
MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT
TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.


d.           Attorney’s Fees.   Should any Party hereto employ an attorney for
the purpose of enforcing or constituting this Agreement, or any judgment based
on this Agreement, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other Party or Parties thereto
reimbursement for all reasonable attorneys’ fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding.  The “prevailing party”
means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.


e.           No Oral Change; Waiver.  This Agreement may only be changed,
modified, or amended in writing by the mutual consent of the Parties
hereto.  The provisions of this Agreement may only be waived in or by writing
signed by the Party against whom enforcement of any waiver is sought.


f.           Severability.  If any provision of this Agreement is invalid,
illegal, or unenforceable, the balance of this Agreement shall remain in
effect.  If any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.


g.           Execution of the Agreement.  The Company and Noctua, have the
requisite corporate power and authority to enter into and carry out the terms
and conditions of this Agreement, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance by the Company and Noctua of this
Agreement.  This Agreement has been duly and validly executed and delivered by
the Company and Noctua and constitutes a valid and binding obligation,
enforceable in accordance with the respective terms herein.  Upon delivery of
this Agreement, this Agreement, and the other agreements and exhibits referred
to herein, will constitute the valid and binding obligations of Company, and
will be enforceable in accordance with their respective terms.


h.           Joint Drafting and Exclusive Agreement.  This Agreement is the only
Agreement executed by and between the Parties related to the Obligations
described herein.  There are no additional oral agreements or other
understandings related to the Obligations described herein.  This Agreement
shall be deemed to have been drafted jointly by the Parties hereto, and no
inference or interpretation against any one Party shall be made solely by virtue
of such Party allegedly having been the draftsperson of this Agreement.  The
Parties have each conducted sufficient and appropriate due diligence with
respect to the facts and circumstances surrounding and related to this
Agreement.  The Parties expressly disclaim all reliance upon, and prospectively
waive any fraud, misrepresentation, negligence or other claim based on
information supplied by the other Party, in any way relating to the subject
matter of this Agreement.


i.           Conflicts of Interest.  The Parties shall exercise their best
efforts to the other Party aware of any conflicts of interest that exist between
such Party, including any other business of entity that such Party beneficially
owns or controls, and any interest of the other Party.  Disclosure of such
conflicts of interest shall be made in writing on the attached “Schedule
A.”  Acknowledgement of such conflicts of interest and waiver of any cause of
action against a Party related to a conflict of interest may be made in writing
or through oral communication.


j.           Acknowledgments and Assent.  The Parties acknowledge that they have
been given at least ten (10) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.




***SIGNATURE PAGE FOLLOWS***

 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
day and year first above written.


Shrink Nanotechnologies, Inc.
Noctua Fund LP
 
 
 
___________________________________
 
 
 
___________________________________
By: Luis Leung
By: James B. Panther, II
Its: President and CEO
For: Noctua Fund Manager, LLC
 
General Partner of Noctua Fund LP
   





A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.































________Noctua _______Company
Page  of  [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 
Shrink Nanotechnologies, Inc.
Note Exchange Agreement
May 29, 2009





SCHEDULE A
CONFLICTS OF INTEREST




Relationships of Luis J. Leung:
among other relations or transactions that may occur from time to time:
·  
President and Chief Executive Officer of Shrink Nanotechnologies, Inc.

·  
Sole executive officer of Shrink Nanotechnologies, Inc.

·  
Sole Director of Shrink Nanotechnologies, Inc.

·  
CEO of DAO Information Systems, Inc. (“DAO, Inc.”), which acquired certain
assets from Shrink Nanotechnologies, Inc.

·  
60% Equity Member of DAO Information Systems, LLC, which owns 100% of DAO, Inc.



Relationships of Noctua Fund LP:
among other relations or transactions that may occur from time to time:
·  
Noctua Fund Manager, LLC is jointly owned by entities which are beneficially
owned and controlled by Mark L. Baum (“Baum”) and James B. Panther, II
(“Panther”)

·  
Baum and Panther have most recently disclosed their respective ownership
interests in the Company on April 20, 2009 and April 21, 2009 in Amended Form
13Ds and Form 3s, filed with the SEC.

·  
Baum and Panther collectively control the voting interests (through common
shares and the Company’s Series A Preferred Stock) of the Company.

·  
Noctua Fund LP is a 40% Equity Member of DAO Information Systems, LLC, which
owns 100% of DAO, Inc.

·  
Noctua Fund LP beneficially owns 100 shares of the Company’s Series C Preferred
stock.

055422/00000 Business 6805848v1

·  
Mr. Panther and Mr. Baum are owners of entities that are party to both an
Operating Agreement with Shrink Technologies, Inc., and a Sublease Agreement
with Shrink Technologies, Inc., and shall receive remuneration therefore.






________Noctua _______Company
Page  of  [INSERT PAGE NUMBER]
 
 

--------------------------------------------------------------------------------

 
